Pee Curiam.
From the testimony of the other party involved in the collision it appears that both cars reduced their speed at the intersection. Each driver, apparently under the impression that he was expected to proceed, then accelerated speed, with the result that the cars collided at the intersection. Although the accident may have been the result of bad judgment on the part of the petitioner, it cannot be said to have constituted “ reckless driving ” within the meaning of section 58 of the Vehicle and Traffic Law warranting the suspension of his license.
The determination suspending petitioner’s license should be annulled and the license restored to the petitioner, with fifty dollars costs and disbursements to the petitioner.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Determination unanimously annulled and petitioner’s license ordered to be restored to him, with fifty dollars costs and disbursements to the petitioner.